          Case 1:20-cv-00662-AT Document 15 Filed 04/14/20 Page 1 of 1

                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
JERMAINE DELESTON, on behalf of himself and all                      DOC #: _________________
others similarly situated,                                           DATE FILED: _4/14/2020___

                                Plaintiff,

               -against-
                                                                             20 Civ. 662 (AT)
FANNIN & RUSK ASSOCIATES, L.P. d/b/a Club
Quarters Hotel, a Texas limited partnership,                                     ORDER

                          Defendant.
ANALISA TORRES, District Judge:

        The parties’ joint motion for an extension of time to file a motion to reopen in order to
finalize settlement, ECF No. 14, is GRANTED. Any application to reopen must be filed by
June 15, 2020; any application to reopen filed thereafter may be denied solely on that basis.

       The Clerk of Court is directed to terminate the motion at ECF No. 14.

       SO ORDERED.

Dated: April 14, 2020
       New York, New York
